Title: From Thomas Jefferson to J. P. G. Muhlenberg, 13 May 1803
From: Jefferson, Thomas
To: Muhlenberg, J. P. G.


          
            Dear Sir
            Washington May. 13. 1803.
          
          There being no means of conveying foreign letters from this port, and your position being supposed advantageous for that, I take the liberty of availing myself of your friendship to ask you to give conveyance to the inclosed letters by such vessels bound to Cadiz and Lisbon direct, as may occur at your office. be so good as to excuse this trouble & to accept my friendly salutations.
          
            Th: Jefferson
          
        